Exhibit 10.1(d)

 

NORTHWESTERN CORPORATION

 

Incentive Compensation and Severance Plan
and
Summary Plan Description

 

It is of utmost importance to NorthWestern Corporation and its affiliates
(collectively, “NorthWestern”) to motivate and to retain employees who support
its continued, successful operation of and who will lead NorthWestern through a
successful Chapter 11 reorganization (the “Chapter 11 Case”).  Accordingly,
NorthWestern has adopted this Incentive Compensation and Severance Plan (the
“Plan”) to determine both –

 

•                  the incentive compensation that participating employees will
receive pursuant to Section 3 of the Plan for calendar years 2003 and 2004
(“Incentive Payments”); and

 

•                  the severance benefits that participating employees will
receive pursuant to Section 4 of the Plan in the event their employment with the
Company terminates for any reason.

 

Throughout this Plan, the term “Company” is used when NorthWestern is acting,
through its employees and Directors, in its corporate interest as employer, as
Plan sponsor, or as settlor with respect to the Plan and any
successor-in-interest to NorthWestern in such capacity.  The Plan uses the term
“Plan Administrator” whenever the Company is acting in the limited capacity of
making determinations, decisions, and interpretations associated with
administering the Plan.

 

This Plan modifies and supersedes any and all prior incentive compensation and
severance policies, plans and programs with respect to the Company’s employees. 
To the extent any of such incentive compensation and severance policies, plans
and programs conflict or differ in any way with this Plan, the provisions of
this Plan governs except with respect to the severance provisions of the UPA. 
The Plan is an “employee welfare benefit plan” as defined in Section 3(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), is not
intended to be a “pension plan” as defined in Section 3(2)(A) of ERISA, and
shall be administered so as not to be an ERISA pension plan.

 

1.                                       Plan Eligibility

 

You will be eligible to collect incentive compensation and severance benefits
pursuant to Sections 3 and 4 of the Plan only if (i) the Company makes the
discretionary decision in writing to include you in the Plan, and (ii) if
required by the Company, you enroll in the Plan through execution of an
agreement (the “Enrollment Agreement”) substantially in the form attached and
made a part of this Plan.

 

--------------------------------------------------------------------------------


 

2.                                      Ineligibility for Plan Benefits

 

(a)                               Incentive Compensation.  You will become
ineligible to receive incentive compensation pursuant to Section 3 of the Plan
immediately upon terminating your employment with the Company for any reason. 
This means that to qualify to collect Incentive Payments, you must remain an
employee of the Company through the respective performance dates provided in the
Plan.

 

(b)                               Severance Benefits.  You will be ineligible to
receive severance benefits pursuant to Section 4 of the Plan if at the time your
employment terminates, you are either ineligible pursuant to subsection (c) of
this Section or classified by the Company as being in one or more of the
following ineligible categories:

 

i.                  Foreign Employees, i.e., persons who are not on a U.S.
payroll of the Company.

ii.               Leased Employees, i.e., persons who are the Company’s leased
employees, within the meaning of Internal Revenue Code Section 414(n).

iii.            Persons Waiving Participation, i.e., persons to whom the Company
did not extend the opportunity of participating in this Plan.

iv.           Persons on Indefinite Unpaid Leaves of Absence, i.e., persons who
are absent from work on indefinite unpaid leaves of absence expected to exceed
thirty days, except leaves during which regular pay continues or to the extent
eligibility is required by applicable law.

v.              Employees with Individual Agreements, i.e., persons who have a
right to collect severance benefits pursuant to a separate written agreement
entered into with the Company after the date on which NorthWestern adopts this
Plan, unless such an agreement provides expressly to the contrary.

vi.           Employees who Resign, etc., i.e., persons whose employment
terminates voluntarily, or due to Cause, retirement, death, or disability.

vii.        Persons Discharged for Cause, i.e., persons whose employment is
terminated for Cause, as determined by the Plan Administrator in its sole
discretion based on the following types of misconduct:

1.                                                               willful failure
to comply with written policies or lawful directives on material business
matters;

 

2.                                                               willful
statements or conduct adversely affecting the Company or causing (or being
reasonably likely to cause) injury to the reputation, business or business
relationships of the Company; or

 

3.                                                              illegal conduct,
gross misconduct or, dishonesty, in each case which is willful and results (or
is reasonably likely to result) in material damage to the Company.

 

viii.     Changed Decisions, i.e., persons for whom NorthWestern cancels a
pending termination of employment at any time before employment actually
terminates.

 

(c)                                Successor Employment, and Comparable
Employment.  You will not be entitled to severance benefits under this Plan, if
the Plan Administrator determines that a Successor Employer has offered you an
Equivalent or Better Position to commence promptly

 

--------------------------------------------------------------------------------


 

following your termination of employment with NorthWestern, whether you accept
the position or not.  A “Successor Employer” is:

i.                  any entity that assumes operations or functions formerly
carried out by the Company (such as the buyer of a facility or any entity to
which a Company operation or function has been outsourced);

ii.               any affiliate of the Company; or

iii.            any entity making the job offer at the request of the Company
(such as a joint venture of which the Company or an affiliate is a member).

“Equivalent or Better Position” means employment that does not involve either a
material reduction in compensation or benefits, a material reduction in
responsibilities, duties or support, or relocation to a primary place of
employment of greater than fifty (50) miles from the current primary place of
employment.

 

3.                                      Eligible Employees Incentive Payments

 

In general, Incentive Payments will be approximately 60% of normal, total
targeted cumulative incentives for all participants for each of Plan Years 2003
and 2004.

 

(a)                               Officers

 

An Incentive Payment will be provided to each Officer equal to a fixed multiple
of the Officer’s targeted, annual incentive.  The following amounts are payable
upon the Company’s determination that the associated performance-based
milestones have been achieved while the Officer is an active employee of the
Company:

 

i.                  One-third of the total amount listed in the Plan with
respect to the Officer shall be paid as soon as practicable following the entry
of any order by the Court approving a disclosure statement.

 

ii.               The second one-third of the total amount listed in the Plan
with respect to the Officer shall be paid as soon as practicable following the
effective date of the Debtor’s confirmed reorganization plan.

 

iii.            The final one-third of the total amount listed in the Plan with
respect to the Officer shall be paid as of January 31, 2005.

 

If an Officer voluntarily resigns from employment with the Company before the
effective date of the Company’s reorganization plan, the Officer will both
forfeit any future right to collect benefits pursuant to the Plan, and will
promptly return to the Company the full amount of any benefits previously paid
to the Officer pursuant to the Plan.

 

(b)                               Group 1 Employees

 

An Incentive Payment will be provided to each employee eligible for Group 1
Incentive Payments as described in the Plan.  Incentive Payments will vest on
June 1, 2004 and will be paid on or after September 30, 2004 with respect to
2003 incentives.  Incentive Payments with respect to 2004 incentives will vest
on January 1, 2005 and will be paid not later than January 31, 2005.

 

--------------------------------------------------------------------------------


 

(c)                                Group 2 Employees – All Other Employees

 

An Incentive Payment will be provided for all employees (other than Officers and
Group 1 Employees), for calendar years 2003 and 2004, and will be funded at 40%
of the cumulative, targeted annual incentive level for all such participants for
each year.  Individual Incentive Payments will be based on individual
performance and will be made not later than June 30, 2004 with respect to 2003
incentives and not later than January 31, 2005 with respect to 2004
incentives.(1)

 

4.                                      Severance Benefits

 

If the Company terminates the employment of an eligible employee without Cause
(as defined in Section 2) directly in connection with NorthWestern’s
post-petition corporate restructuring process, the Company, upon a properly
executed release of claims, shall –

 

•                  make a lump sum cash severance payment to the employee in an
amount determined pursuant to the guidelines set forth in the remainder of this
Section; and

 

•                  provide the employee with healthcare and similar
Company-provided group insurance, at no cost to the employee, for the number of
months that serves as the multiple for calculating the employee’s cash severance
payment.

 

Unless otherwise set forth in the release of claims, any cash payment due under
this Section will be made within seven (7) business days from the date of an
employee’s termination of employment.

 

(a)                               Officers

 

If an employee is an officer and qualifies for severance benefits under this
Section, the Company will provide the employee with severance benefits.  The
Company, without the mutual, written consent of the qualified officer, may not
reduce the right to and amount of such severance benefits.

 

(b)                               Group 1 Employees

 

If an employee qualifies for severance benefits under this Section, the Company
will provide the employee with severance benefits determined under the Plan. 
The Company, without the mutual, written consent of the qualified employee, may
not reduce the right to and amount of such severance benefits.

 

--------------------------------------------------------------------------------

(1) The right to these Incentive Payments shall be in addition to any
pre-petition contractual rights that a Group 2 Employee may have to collect
cash-based payments (which the Company shall pay in the ordinary course of
business during the post-petition corporate restructuring process).

 

--------------------------------------------------------------------------------


 

(c)                                Group 2 (All other employee)

 

If an employee qualifies for severance benefits under this Section due to a
termination of employment without Cause, the Company will provide such employees
with severance benefits equal to the greater of –

 

i.                  1-week of salary for every full year of service with the
Company, with a minimum of 4 weeks and a maximum of 26 weeks, or

 

ii.               if applicable, the severance benefits that such employee would
be entitled to receive pursuant to the terms of UPA.(2)

 

5.                                      Reemployment

 

If you are re-employed by NorthWestern or a Successor Employer while severance
benefits are still payable under the Plan, all such benefits will cease, except
as otherwise specified by NorthWestern or the Successor Employer, as the case
may be.  If you receive severance benefits after your eligibility ceases under
the Plan due to reemployment, you must promptly repay any such severance
benefits.

 

6.                                      Taxes

 

Taxes will be withheld from benefits under the Plan to the extent required by
law.

 

7.                                      Relation to Other Plans

 

Any prior incentive compensation, severance, or similar plan of the Company that
might apply to you is hereby modified as to you while you are eligible for Plan
benefits.  Severance benefits under this Plan will not be counted as
“compensation” for purposes of determining benefits under any other benefit
plan, pension plan, or similar arrangement.  All such plans or similar
arrangements, to the extent inconsistent with this Plan, are hereby so amended
except the severance provisions of the UPA.

 

8.                                      Amendment or Termination

 

Acting through its Board of Directors, NorthWestern Corporation or any
successor-in-interest to NorthWestern Corporation has the right, in its
nonfiduciary settlor capacity, to amend the Plan or to terminate it at any time,
prospectively, for any reason, without notice, including to discontinue or
eliminate benefits; provided, however, any vested right to Incentive Payments
under this Plan may not be eliminated.  No person has any right to Incentive
Payments under this Plan until those Incentive Payments vest in accordance with
the terms of the Plan.  Unless expressly provided otherwise herein, the Company
may amend the Plan to provide greater or lesser benefits to particular employees
by sending affected employees a letter or other notice setting forth the
applicable benefit modification.

 

9.                                      Claims Procedures

 

(a)                               Claims Normally Not Required

 

Normally, you do not need to present a formal claim to receive benefits payable
under this Plan.

 

--------------------------------------------------------------------------------

(2) The severance benefits portion of the Unit Purchase Agreement between Touch
America Holdings, Inc., Montana Power Company and NorthWestern dated
September 29, 2000 as amended (“UPA”) applies until it expires on February 15,
2004, at which time those employees covered by the UPA will be eligible for
severance benefits only under the Plan.

 

--------------------------------------------------------------------------------


 

(b)                               Disputes

 

If any person (Claimant) believes that benefits are being denied improperly,
that the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the Claimant’s legal rights are being violated
with respect to the Plan, the Claimant must file a formal claim with the Plan
Administrator.  This requirement applies to all claims that any Claimant has
with respect to the Plan, including claims against fiduciaries and former
fiduciaries, except to the extent the Plan Administrator determines, in its sole
discretion, that it does not have the power to grant all relief reasonably being
sought by the Claimant.

 

(c)                                Time for Filing Claims

 

A formal claim must be filed within 90 days after the date the Claimant first
knew or should have known of the facts on which the claim is based, unless the
Plan Administrator in writing consents otherwise.

 

(d)                               Procedures

 

The Plan Administrator has adopted the procedures for considering claims, which
it may amend from time to time, as it sees fit.  These procedures shall comply
with all applicable legal requirements.  The right to receive benefits under
this Plan is contingent on a Claimant using the prescribed claims procedures to
resolve any claim.  Therefore, if a Claimant (or his or her successor or assign)
seeks to resolve any claim by any means other than the prescribed claims
provisions, he or she must repay all benefits received under this Plan and shall
not be entitled to any further Plan benefits.

 

10.                               Plan Administration

 

(a)                               Discretion

 

The Plan Administrator is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to determine all questions relating to eligibility for
benefits.  The Plan shall be interpreted in accordance with its terms and their
intended meanings.  However, the Plan Administrator and all Plan fiduciaries
shall have the discretion to interpret or construe ambiguous, unclear, or
implied (but omitted) terms in any fashion they deem to be appropriate in their
sole discretion, and to make any findings of fact needed in the administration
of the Plan.  The validity of any such interpretation, construction, decision,
or finding of fact shall not be given de novo review if challenged in court, by
arbitration, or in any other forum, and shall be upheld unless clearly arbitrary
or capricious.

 

(b)                               Finality of Determinations

 

All actions taken and all determinations made in good faith by the Plan
Administrator or by Plan fiduciaries will be final and binding on all persons
claiming any interest in or under the Plan.  To the extent the Plan
Administrator or any Plan fiduciary has been granted discretionary authority
under the Plan, the Plan Administrator’s or Plan fiduciary’s prior exercise of
such authority shall not obligate it to exercise its authority in a like fashion
thereafter.

 

(c)                                Drafting Errors

 

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent,

 

--------------------------------------------------------------------------------


 

or as determined by the Plan Administrator in its sole discretion, the provision
shall be considered ambiguous and shall be interpreted by the Plan Administrator
and all Plan fiduciaries in a fashion consistent with its intent, as determined
in the sole discretion of the Plan Administrator.  The Plan Administrator shall
amend the Plan retroactively to cure any such ambiguity.

 

(d)                               Fiduciary Disclosure Authority

 

No Plan fiduciary shall have the authority to answer questions about any pending
or final business decision of the Company or any affiliate that has not been
officially announced, to make disclosures about such matters, or even to discuss
them, and no person shall rely on any unauthorized, unofficial disclosure.
 Thus, before a decision is officially announced, no fiduciary is authorized to
tell any person, for example, that he or she will or will not be terminated or
that the Company will or will not offer severance benefits in the future.
 Nothing in this subsection shall preclude any fiduciary from fully
participating in the consideration, making, or official announcement of any
business decision.

 

(e)                                Scope

 

This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the Plan
Administrator or other Plan fiduciaries.

 

11.                               Costs and Indemnification

 

All costs of administering the Plan and providing Plan benefits will be paid by
the Company, with one exception: Any expenses (other than arbitrator fees)
incurred in resolving disputes with multiple Claimants concerning their
entitlement to the same benefit may be charged against the benefit, which will
be reduced accordingly, to the extent permitted by law.  To the extent permitted
by applicable law and in addition to any other indemnities or insurance provided
by the Company, the Company shall indemnify and hold harmless its (and its
affiliates’) current and former officers, Directors, and employees against all
expenses, liabilities, and claims (including legal fees incurred to defend
against such liabilities and claims) arising out of their discharge in good
faith of their administrative and fiduciary responsibilities with respect to the
Plan.  Expenses and liabilities arising out of willful misconduct will not be
covered under this indemnity.

 

12.                               Limitation on Employee Rights

 

This Plan shall not give any employee the right to be retained in the service of
the Company or interfere with or restrict the right of the Company to discharge
or retire the employee.

 

13.                               Governing Law

 

This Plan is a welfare plan subject to ERISA, and it shall be interpreted,
administered, and enforced in accordance with that law.  To the extent that
state law is applicable, the statutes and common law of the State of South
Dakota (excluding any that mandate the use of another jurisdiction’s laws) shall
apply.

 

14.                               Miscellaneous

 

Where the context so indicates, the singular will include the plural and vice
versa.  Titles are provided herein for convenience only and are not to serve as
a basis for interpretation or construction of the Plan.  Unless the context
clearly indicates to the

 

--------------------------------------------------------------------------------


 

contrary, a reference to a statute or document shall be construed as referring
to any subsequently enacted, adopted, or executed counterpart.

 

15.                               Statement of ERISA Rights

 

The following information required by ERISA is furnished by the Plan
Administrator.

 

(a)                               General Plan Information

 

Name of Plan:

 

NorthWestern Corporation Incentive
Compensation and Severance Plan

Plan Administrator’s Name:

 

NorthWestern Corporation

 Address and Phone Number:

 

125 South Dakota Avenue
Sioux Falls, South Dakota 57104
Telephone: 605-978-2835

Employer Identification
Number assigned by IRS:

 

46-0172280

Plan Number of the Plan:

 

<ASSIGN PLAN NUMBER>

Type of Plan:

 

Incentive Compensation and Severance Pay Plan

Type of Administration:

 

Employer Administration

Name and Address of Registered Agent for Service of Legal Process

 

Plan Administrator

Source of Contribution to the Plan:

 

General assets of NorthWestern Corporation

Funding Medium:

 

General assets of NorthWestern Corporation

Plan Fiscal Year Ends On:

 

December 31st

 

(b)                               Plan Modification, Amendment, And Termination

 

The Plan Administrator has the right to amend or terminate the Plan at any time
in accordance with Section 8 above, with or without notice.  The consent of any
employee is not required to terminate, modify, amend, or change the plan.

 

(c)                                Your Rights under ERISA

 

As a participant in the plan, you are entitled to certain rights and protections
under ERISA.  Your rights include the following:

 

1.                                       Right to Examine Plan Documents:

 

You have the right to examine all plan documents, including the annual reports
and plan descriptions filed with the U.S. Department of Labor.  The Plan
Administrator will tell you where the plan documents are available for
examination.  There will be no charge for examining plan documents.

 

--------------------------------------------------------------------------------


 

2.                                       Right to Obtain Copies of Plan
Documents:

 

You have the right to obtain copies of all plan documents.  You should make your
request in writing to the Plan Administrator.  There may be a reasonable charge
for the copies.

 

3.                                       Right to Written Explanation of Denial:

 

If your claim for benefits under the plan is denied in whole or in part, you
must be given a written explanation of the reason for denial.

 

4.                                       Right to Review:

 

You have the right to request a review and reconsideration of any denial of your
claim for plan benefits.

 

5.                                       Other ERISA Rights:

 

You can protect your rights under ERISA.  For example, ERISA gives you the right
to file suit in a state or federal court if your claim for benefits under the
plan is denied or ignored.  You can also file suit in a federal court if you
request plan documents and do not receive them within 30 days.  In such a case,
the court will require the Plan Administrator to give you the plan documents you
requested.  In some cases, the court could also require the Plan Administrator
to pay you up to $110 a day until you receive the requested materials.

 

ERISA gives you rights and protections.  ERISA also imposes special obligations
on the people (called “fiduciaries”) who operate this employee benefit plan. 
The fiduciaries have a duty to protect the plan’s money and the interests of
plan participants.  The named fiduciary is NorthWestern Corporation.  ERISA
prohibits anyone from discriminating against you in any way to prevent you from
receiving a plan benefit or from exercising your rights under ERISA.

 

If you believe that the fiduciaries have misused the plan’s money, or that you
have been discriminated against for asserting your rights, you can ask for help
from the U.S. Department of Labor.  You can also file suit in a federal court. 
If you file a suit, the court will decide who must pay the court costs and legal
fees.  If your suit is successful, the court may require the fiduciary to pay
those costs and fees.

 

If you have any questions about your plan, you should contact the Plan
Administrator.

 

If you have any questions about this statement of your rights under ERISA, you
should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.  You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.

 

--------------------------------------------------------------------------------


 

Adopted and Approved

 

 

NORTHWESTERN CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Signature

Date

 

 

Title:

 

 

 

 

Chairman and Chief Executive Officer

 

 

--------------------------------------------------------------------------------